Title: To James Madison from William Eaton, 4 March 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 4th. March 1803
					
					On the 22d. ult. 8 oclock a.m. Commodore Morris in the UStates frigate Chesapeak, with the frigates John Adams and New York, anchored in the road of the Goulette.  On their appearance in the offing I sent my dragoman for the Bey’s permission to go on board.  He returned at eleven with a refusal.  The Bey required the commodore should previously report himself.  I immediately started for the Goulette; and, under pretence of going on board the schooner Enterprize, permission for which I held, passed the commandant of the castle and went to the squadron: next day made report, and obtained a pass in form.  Commodore Morris had already received my letter of 26th. January, stating the Beys reclamation for the prize, reported in my communications of Feb. 1t.  I now put into his hands the information of which enclosure A is a copy.  On the 24th. the commodore wrote the Bey, enclosure B. which I delivered the same day.  The Bey proposed that the Commodore should come a shore and that the validity of the prize should be verified at Tunis; signifying at the same time in unequivocal terms that if this proposition were not acceded to he would declare war.  On the 25th. I reported this answer to the Commodore; in consequence of which, on the 26th. he descended on shore; but was not admitted to a audience till the 28th.  The ground of argument relative to the Bey’s reclamation, which has heretofore been detailed, was now gone over again; and the Commodore had declared his intention to order the prize to Gibraltar for adjudication, when the Bey explicitly told him, that except the investigation should be had on the spot, and the property belonging to his subjects restored, he would place the United States in the same situation as they were with Tripoli!  The commodore consented on condition that the Bey would rest the issue on the evidence to be deduced from the regular papers found on board the prize, and that, he would wave all pretentions to such property as should not appear bona fide, to belong to his subjects.  To this the Bey agreed; and an officer was sent on board for the papers; but by reason of contrary winds did not arrive till the 1t. inst.
					At the audience with the Bey he insisted on his right of commerce with Tripoli in defiance of an actual blockade although he would consent that we might turn away his vessels.  That right was contested.  The Bey replied, that we might, if we pleased, capture his vessels; but that we should in the issue loose two for one.  The Commodore met this menace by signifying that in case of resorting to reprisal by way of indemnity against regular captures he might possibly loose three for one.  The question was then asked the Bey, whether, in case of seizure on our part of contraband articles destined to Tripoli by his subjects, he should think of reclaiming such articles?  He answered “We turks are not in the habit of thinking for futurity: it will be seasonable enough to discuss this subject when circumstances should make it necessary.”
					On the 27th. & 28th. the commodore had interviews at the American house with Hammet Giurgi, the agent of Hammet Bashaw, who stated that the Bashaw waited only for the co-operation of our squadron to proceed to invest Tripoli, that he could bring to the assault thirty thousand troops; but that he should have need of a supply of fifteen or twenty barrels of powder and sixteen thousand dollars to assist his operations.  The commodore refused any subsidy; but agreed to furnish twenty barrels of powder, and engaged to bring his force before Tripoli in the month of June ensuing to co-operate with Hammet Bashaw.  The agent requested the commodore to give him a passage to Derna in order, without delay, to communicate this arrangement to the Bashaw.  This was not convenient.  The critical state of affairs at Algiers required the immediate appearance of the squadron at that place; and want of provisions would oblige them to proceed thence to Gibraltar.
					At half past eleven a.m. of the 2d. inst. the papers of the prize in question came a shore—and at 4 p.m. the Bey’s commercial agent, accompanied with the principal proprietor in the cargo and the master of the vessel, attended at the American house to examine the facts.  It appeared from the manifest that this claimant had, bona fide, a considerable share in the cargo. And the commodore agreed to order its restitution.  Thus it appears that the appearance of the squadron has tranquilized our affairs here for a moment.  I have the honor to be, Sir, with perfect respect your most obedt. servt.
					
						William Eaton
					
					
						Tunis 4th. March 1803.
						A true statement of facts.
					
					
						Richard V Morris
					
					
						The above transactions stated by Mr. Eaton and sign’d by Comodore Morris took place in my presence are collated with my notes and are a true & concise statement of Facts, in Testimony of which I here unto subscribe my name.
					
					
						James Leander Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
